Citation Nr: 0417993	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  02-02 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of 
prostate cancer, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Columbia, South Carolina.

In September 2000, service connection for prostate cancer was 
granted and a 100 percent evaluation was assigned under 
Diagnostic Code 7528 (Malignant neoplasms of the 
genitourinary system).  38 C.F.R. § 4.115, Diagnostic Code 
7528 (2003).  The note to the diagnostic code provides, 
"Following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of Sec.  3.105(e) of this chapter.  If there 
has been no local reoccurrence or metastasis, rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant."  (Emphasis added.)  The veteran 
underwent a VA compensation and pension physical examination 
in February 2001 and the RO sent the veteran notice of a 
proposed reduction from 100 percent to 10 percent in March 
2001.  38 C.F.R. § 3.105(e) (2003).  Consequently, the issue 
has been restated to reflect the evaluation under review is 
for residuals of prostate cancer, and not for prostate cancer 
itself.

The Board notes the reduction to 10 percent for service-
connected residuals of prostate cancer was effectuated by an 
August 2001 rating decision and subsequently increased to 20 
percent by rating decision in December 2001.  Generally, a 
veteran will be presumed to be seeking the maximum benefit 
allowed by law and regulation, and the claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran confirmed his desire to continue his appeal when he 
appeared before the undersigned to give personal testimony at 
a travel Board hearing in December 2003.  (BT at p. 3).

The veteran also provided testimony regarding how residuals 
of prostate cancer have significantly impacted on his ability 
to work.  (BT at p. 4).  The RO has not yet developed or 
adjudicated a claim for a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  This issue will, therefore, be referred to the 
RO for appropriate action.  See Colayong v. West, 12 Vet. 
App. 524 (1999) (schedular rating claims are not inextricably 
intertwined with TDIU claims); see also Norris v. West, 12 
Vet. App. 413 (1999) (if the veteran's disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16 and there is 
evidence of service-connected unemployability, the record 
raises a claim for total disability based on individual 
unemployability).

As discussed more fully below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The veteran's Board testimony indicates the severity of his 
residuals of prostate cancer have recently undergone an 
increase.  (BT at. pp. 3-5).  The veteran's private physician 
wrote in March 2003 that the veteran's severe stress urinary 
incontinence has become progressively worse.  He further 
disclosed that he prescribed biofeedback and medications with 
no significant improvement; and surgical implants were 
currently recommended to help restore the veteran's quality 
of life.  The Board notes the veteran has not undergone 
evaluation by VA since November 2002.  Consequently, the 
Board has determined a new examination is needed to 
accurately reflect the current elements of disability present 
from service-connected residuals of prostate cancer.  
38 C.F.R. § 4.2 (2003).

Finally, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA) on November 9, 2000.  See Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The new 
legislation provides for, among other things, notice and 
assistance to claimants under certain circumstances.  The 
United States Court of Appeals for Veterans Claims (Court or 
CAVC) has held that section 5103(a), as amended by the VCAA 
and § 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Review of the record in this case indicates no letter, which 
complies with the aforementioned requirements has been sent 
to the claimant.  Further, the veteran must also be requested 
to provide any evidence in his possession that pertains to 
the claims.  Consequently, remand for this purpose is in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

To ensure full compliance with due process requirements and 
to ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim, the case is 
REMANDED for the following development:

1.  Furnish the appellant a development 
letter consistent with the notice 
requirements of the VCAA.  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will 
seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

Conduct any necessary development 
brought about by the appellant's 
response to the VCAA letter to include 
obtaining any medical records not 
currently on file that are identified 
pursuant to that letter.

2.  When all development resulting from 
paragraph 1 is complete, arrange for the 
veteran to undergo VA genitourinary 
examination by a physician familiar with 
dysfunctions of the genitourinary system 
to determine the nature and extent of 
the service connected residuals of 
prostate cancer.  It is of high 
importance that the veteran's entire 
claims file, to include the service 
medical records, be made available to, 
and be reviewed by, the examiner in this 
case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
All appropriate laboratory tests and 
studies are to be performed.  All 
medical findings are to be reported in 
detail.  

The examination should include notation 
of the extent to which the veteran 
experiences voiding dysfunction or 
urinary tract infection or renal 
dysfunction, whichever is more 
predominant, to include, instances of 
urinary leakage and urinary 
incontinence.

The examiner should also state whether 
there is any 
relief realized with the use of 
medication; urine leakage requiring the 
use of absorbent materials, and if so, 
how often these materials must be 
changed; problems with urinary 
frequency, and if so, a description of 
the time intervals between voiding; or 
any problems with obstructed voiding, 
and if so, the nature and degree 
thereof.  The examiner should further 
describe the nature and degree of renal 
dysfunction, if present.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, review the claims file 
to ensure that all of the above 
requested development has been completed 
in full and readjudicate the issue of 
entitlement to an increased evaluation 
for residuals of prostate cancer.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


